DECISION
The application of the above-named defendant for a review of the sentence of 40 years on each of 2 counts; to be served consecutively imposed on September 15, 1977, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 40 years on Count I, and 40 years with 20 years suspended on Count II; the sentences shall be served consecutively, and the Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence.
The original sentence imposed seemed to be excessive compared to others of a similar nature.
We wish to thank Leonard Haxby, Attorney from Butte, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson